DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 02/03/2021 has been entered. Claim(s) 1 and 5 is/are currently amended. Claim(s) 7 has/have been canceled. Claim(s) 1-6 and 8-20 is/are pending, with claim(s) 14-20 withdrawn for being drawn to a non-elected invention and/or species.

Rejections Withdrawn
Rejections(s) under 35 U.S.C. 112(b) not reproduced below has/have been withdrawn in view of the amendments to the claims. 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, "a connector hub at the distal end of the catheter body" must be shown or the feature(s) canceled from the claim(s). Applicant discloses "atraumatic tip 215" is disposed at the distal end of the catheter body (e.g., ¶ [0036]), and connector hub 208 is illustrated at the end opposite the end with tip 215, Figure 2 illustrates a connector hub at a proximal end of the catheter body, rather than the distal end of the catheter as claimed. Applicant's submitted amendments to the specification are consistent with this interpretation of Figure 2. The examiner notes the above objection could alternatively be overcome by amending claim 1 to be e.g., "a connector hub at the proximal end of the catheter body" (emphasis added). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6, 8-9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0027458 A1 (previously cited, Glover) in view of US 2010/0234698 A1 (previously cited, Manstrom).
Regarding claims 1 and 8, Glover teaches/suggests an intravascular catheter (Figs. 5-9) comprising: 
a catheter body (catheter tubing 2002) having a proximal end (proximal end 2102) and a distal end (tip 2120); 
at least one lumen extending within and at least partially along the length of the catheter body (lumens 2004); 
at least one opening extending between the at least one lumen and the exterior of the catheter body (apertures 2012); 
a connector hub at the distal end of the catheter body (hub 2006); 
at least one access line affixed to the connector hub in communication with the at least one lumen of the catheter body (flexible tubing 2007, 2008); 
at least one temperature sensor (thermistor 20 (T)); and 
at least two pressure sensors (pressure sensors 10 (P1-P3)) mounted on or in the catheter body by being positioned at least on an outer surface of the catheter body, in an existing lumen, or 
Glover does not expressly teach the pressure sensors comprise at least one of a micro-electromechanical sensor, a capacitive sensor, a piezoelectric sensor, or a combination thereof.
Manstrom teaches a microelectromechanical fiber optical pressure sensor adapted to measure blood pressure (e.g., ¶ [0047] MEMS-based fiber optic pressure sensor), and alternatively teaches/suggests MEMS piezo-resistive and/or capacitive pressure sensors are suitable, predictable alternatives to fiber optic pressure sensors (e.g., ¶ [0047]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of Glover with the two or more pressure sensors comprising a microelectromechanical sensor (e.g., a MEMS-based fiber optic pressure sensor), a capacitive sensor or a piezoelectric sensor (e.g., MEMS piezoresistive and/or capacitive pressure sensors) as taught/suggested by Manstrom as a simple substitution of one known type of pressure sensor for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claims 2-3, Glover as modified teaches/suggests the catheter body comprises a flexible polymer (¶ [0086] wherein a typical material for the multi-lumen catheter is a flexible polymer). 
Regarding claim 4, Glover as modified teaches/suggests the catheter body comprises a balloon inflation lumen and at least one opening extending between the balloon inflation lumen and the exterior of the catheter body (¶ [0080] wherein a first lumen 2004-1 provides for balloon inflation with a distal opening 2012-1 coupled to the balloon).
Regarding claim 6, Glover as modified teaches/suggests the catheter further comprises at least four additional lumen extending within and at least partially along the length of the catheter body; and at least four additional openings extending between each lumen and the exterior of the catheter body (Figs. 7-8, wherein seven lumens are provided; ¶¶ [0079]-[0080] wherein each lumen (2004) has a respective aperture (2012).
Regarding claim 9, Glover as modified teaches/suggests at least one pressure sensor is positioned to measure pressure in the pulmonary artery and at least one other pressure sensor is positioned to measure pressure in the right ventricle of a human heart (¶ [0081] wherein the three optical pressure sensors 10 at sensor positions P1, P2, P3 so that, in use, they can be located in the pulmonary artery, right ventricle and right atrium, respectively). 
Regarding claims 11 and 12, Glover as modified teaches/suggests the at least one access line comprises ports affixed with connectors at the proximal ends thereof such that additional devices may be attached to the access line (connection ports 2010), wherein the connectors at the proximal ends of the access lines comprise at least one of a mechanical connector, luer connector, barb connector, electronic connector, USB-type connector, or pin connector (¶ [0079] luer fittings). 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glover in view of Manstrom as applied to claim(s) 4 above, and further in view of US 5,048,532 A (previously cited, Hickey).
Regarding claim 5, Glover as modified teaches/suggests the limitations of claim 4, as discussed above, and teaches/suggests the catheter further comprises a balloon proximate the distal end of the catheter body positioned over the at least one opening extending between the balloon 
Hickey teaches/suggests a catheter (e.g., Fig. 1A) comprising a catheter body (10) and a balloon (14), wherein the distal and proximal ends of the balloon are sealed to the catheter body (col. 6, lines 15-27, wherein balloon 14 is cemented to first and second sections 12 and 13 to seal the balloon). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the catheter of Glover with the distal and proximal ends of the balloon being sealed to the catheter body as taught/suggested by Hickey in order to prevent leakage of fluid from the balloon-catheter interface (Hickey, col. 6, lines 15-27). 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glover in view of Manstrom as applied to claim(s) 1 above, and further in view of US 4,718,423 A (previously cited, Willis).
Regarding claim 10, Glover as modified teaches/suggests the limitations of claim 1, as discussed above. Though Glover does not expressly describe the connector hub as a manifold connector, since Glover discloses the hub connects a plurality of lumens with a plurality of access lines, the hub of Glover is understood to be within the scope of a manifold connector. 
Alternatively/Additionally, Willis teaches/suggests a catheter comprising at least catheter body having a proximal end and a distal end (catheter 101); at least one lumen extending within and at least partially along the length of the catheter body (Fig. 2); a manifold connector at the end of the catheter body (manifold connector 105); and at least one access line affixed to the connector hub in communication with the at least one lumen of the catheter body (tubes 106). 
.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glover in view of Manstrom as applied to claim(s) 1 above, and further in view of US 2005/0197585 A1 (previously cited, Brockway).
Regarding claim 13, Glover as modified teaches/suggests the limitations of claim 1, as discussed above, and further teaches/suggests the pressure measurements made by the pressure sensors are independent of patient position or movement (e.g., Fig. 6, wherein the sensors are located within the lumen of the catheter, i.e., do not require transmission of a pressure through a lumen to an external sensor, which is the type of pressure measurement described by Applicant as being affected by patient position/movement, e.g., ¶ [0044]). Glover further discloses the catheter further comprises a control unit (2151) connected to the at least two pressure sensors and at least one temperature sensor to collect and process signals generated by said sensors (e.g., ¶ [0116] signal conditioning and/or processing) and transmit said signals to a computing device (2152) for further processing and display (¶ [0083] transferring data between control unit 2151 to the touch screen display 2152). Glover does not teach the control unit comprises a pendant. 
Brockway teaches/suggests a catheter comprising a catheter assembly (catheter assembly 100); and a pendant (transmitter unit 200; ¶ [0035] where a strap and/or necklace may be used to facilitate connection of the transmitter unit 200 to the patient's body) connected to at least one 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the catheter of Glover with a pendant connected to the at least two pressure sensors and at least one temperature sensor to collect and process signals generated by said sensors and transmit said signals to a computing device for further processing and display as taught/suggested by Brockway in order to enable continuously monitoring pressure and temperature while allowing the patient to ambulate more easily and conveniently (Brockway, ¶ [0008]). 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the drawings objections, Applicant submits, "Applicants have amended claim 1 as well as paragraphs [0006] and [0023] of the specification to describe the connector hub at the proximal end of the catheter body as suggested by the Examiner" (Remarks, pg. 7). While Applicant did submit amendments to the specification, the limitation remains unchanged in claim 1. The examiner notes amending this limitation of claim 1 as noted above, e.g., to "a connector hub at the proximal end of the catheter body," would obviate this objection. 
With respect to the prior art rejections, Applicant contends, "First, the devices of Manstrom and Glover are different devices recording different measurements for distinct medical uses. […] 
Applicant further submits Manstrom teaches away from the proposed combination because "[the] devices of Manstrom try to improve measurement accuracy by reducing cross-sectional area as much as possible and combining Manstrom with Glover would increase the cross-sectional area" (Remarks, pg. 11). The examiner respectfully disagrees, and first notes the proposed combination is not "combining the sensor delivery device with other instruments, such as the in-dwelling catheter in Glover, to measure pressure" as Applicant contends (Remarks, pg. 11). Rather, the combination as proposed merely uses a type of pressure sensors disclosed by Manstrom in the device of Glover. There is nothing of record to suggest such a modification would substantially increase the cross-sectional area of the catheter of Glover. Additionally, Manstrom specifically discloses a benefit to reducing cross-sectional area across a stenosis to increase accuracy of a pressure measurement(s) made distal to the stenosis. The device of Glover or Glover as modified is not utilized for such a purpose, such that Applicant has failed to provide any reasoning as to why these particular design considerations disclosed by Manstrom would discourage the use of a particular sensor type in the catheter of Glover. 
Applicant further submits Glover teaches away from "incorporating other types of sensors" (Remarks, pg. 11). The examiner respectfully disagrees, but first notes not all modifications in view of Manstrom require incorporating another type of sensor. Specifically, Manstrom discloses i.e., a MEMS-based Fabry-Perot fiber optic pressure sensor that communicates a signal from the sensor to a location outside of the patient using a fiber optic communication channel (e.g., Abstract, ¶ [0037], etc.). Utilizing the MEMS-based Fabry-Perot fiber optic pressure sensor as taught and/or suggested by Manstrom merely substitutes one known type of optical sensor for another, and therefore does not incorporate a different type of sensor. 
Additionally, the examiner acknowledges Glover discloses disadvantages of pressure sensors that utilize electrical connections or wires (e.g., ¶ [0022]). However, Glover also discloses these same disadvantages apply to temperature sensors utilizing electrical connections, but expressly discloses such electrical temperature sensors may be utilized when it is not feasible, or it is cost-prohibitive, to use optical temperature sensors (e.g., ¶ [0103]). Accordingly, while Glover discloses a benefit to optical sensors, Glover does not appear to discredit the use of electrical sensors entirely, but rather suggests electrical sensors have their own advantage (e.g., lower cost). Manstrom discloses MEMS piezo-resistive and/or capacitive pressure sensors are suitable alternatives to the above-noted optical sensor and therefore would have been an obvious modification, e.g., for cost saving, particularly in shorter term monitoring applications that would less affected by drift over time. 
Applicant's remaining arguments contend the additionally cited references fail to cure the deficiencies of the combination of Glover and Manstrom. The examiner respectfully disagrees for the reasons addressed above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: US 2011/0282217 A1 teaches a substantially similar catheter to that disclosed by Glover, the catheter comprising signal transducers communicating a signal from a pressure transducer to a proximal end of the catheter, wherein the signal transducer may comprise an existing or additional lumen of the catheter, fiber optics, a conductor or the like (¶ [0042]). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meredith Weare/Primary Examiner, Art Unit 3791